NUMBER 13-11-00469-CR

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                   CORPUS CHRISTI – EDINBURG

RODERICK EARL COURTNEY,                                                  Appellant,


                                          v.

THE STATE OF TEXAS,                                                      Appellees.


              On appeal from the County Court at Law No. 2
                     of McLennan County, Texas.


                        MEMORANDUM OPINION
      Before Chief Justice Valdez and Justices Garza and Perkes
               Memorandum Opinion by Justice Garza
      A jury found appellant, Roderick Earl Courtney, guilty of displaying a fictitious

inspection sticker, a class B misdemeanor offense.
See TEX. TRANSP. CODE ANN. § 548.603(a), (d) (West 2011).                       The jury assessed

punishment at ninety days in county jail and a $1,000.00 fine. See TEX. PENAL CODE

ANN. § 12.22 (West 2011). We affirm.

       On June 8, 2011, pro se appellant filed a notice of appeal.1 After appellant failed

to file a brief, this Court abated the appeal and remanded it to the trial court for further

proceedings. On August 30, 2012, the trial court held a hearing and made findings that

appellant intends to prosecute his appeal, but is not making a genuine effort to comply

with the procedural rules, communicate with this Court, or prosecute his appeal in good

faith. The trial court recommended that appellant be provided a “single last opportunity”

to file his brief within sixty days.

       Pursuant to the trial court’s recommendation, on September 20, 2012, this Court

ordered appellant to file his brief by November 12, 2012. This Court further advised

appellant that if he failed to file his brief, we would decide this appeal upon the record

before us. See Lott v. State, 874 S.W.2d 687, 688 (Tex. Crim. App.1994); Coleman v.

State, 774 S.W.2d 736, 738–39 (Tex. App.—Houston [14th Dist.] 1989, no pet.).

Appellant has not filed a brief or any other response. We therefore have submitted

appellant’s case without the benefit of briefs and, in the interest of justice, have

reviewed the record. See TEX. R. APP. P. 38.8(b)(4).

       Based on our review of the clerk's record and reporter’s record of the trial court’s

August 30, 2012 hearing, we have not found any fundamental error. See Burton v.

State, 267 S.W.3d 101, 103 (Tex. App.—Corpus Christi 2008, no pet.) (explaining

process of considering criminal appeal when defendant does not file brief).


       1
          This case is before the Court on transfer from the Tenth Court of Appeals in Waco pursuant to
an order issued by the Supreme Court of Texas. See TEX. GOV’T CODE ANN. § 73.001 (West 2005).

                                                  2
We therefore affirm the trial court's judgment.


                                                  ________________________
                                                  DORI CONTRERAS GARZA,
                                                  Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
3rd day of July, 2013.




                                             3